DETAILED ACTION
This office action is responsive to communication filed on August 2, 2022.  Claims 1-20 are pending in the application.  Claims 2, 3, 13, 14, 16 and 19 are withdrawn.  Claims 1, 4-12, 15, 17, 18 and 20 have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 11 and 17 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht et al. (US 2015/0245019) in view of Milkov et al. (US 2019/0327432) and De Witt et al. (US 8,987,646).

	Consider claim 11, Engelbrecht et al. teaches:
	An imaging device (figures 1 and 2) comprising:
	at least one pixel array (APS pixel array, 100, figure 2) having a plurality of pixels (101) connected between a plurality of row lines and a plurality of column lines (see paragraph 0028);
	a row driver (row drivers, 102, figure 2) configured to select row lines from among the plurality of row lines (see paragraph 0028);
	a read-out circuit (column parallel ADC circuits, 126, figure 2) configured to receive analog pixel signals from column lines from among the plurality of columns corresponding to pixels from among the plurality of pixels connected to the selected row lines, and to convert the received analog pixel signals into digital signals (see paragraph 0029);
	a column driver (column address decode, 105, figure 2) configured to output image data corresponding to the column lines based on the digital signals (see paragraphs 0028 and 0029);
	a timing controller (timing and control circuit, 106, figure 2) configured to control an operation timing of the at least one pixel array (100), the row driver (102), the read-out circuit (126), and the column driver (105, see paragraph 0029, figure 2); and
	an image signal processor (image processing and data formatting circuitry, 16) configured to process the image data output from the column driver (see paragraphs 0026 and 0029, figures 1 and 2),
	wherein each of the plurality of pixels is configured to perform a first sampling operation corresponding to first illumination and a second sampling operation corresponding to second illumination lower than the first illumination (Each pixel (101) contains a photodiode (112, paragraph 0028), and is configured to convert light into digital data (paragraph 0025).  Therefore, each pixel is configured to perform a first sampling operation corresponding to first illumination and a second sampling operation corresponding to second illumination lower than the first illumination.  Engelbrecht et al. teaches that the pixels capture multiple images (step 152 of figure 3, paragraphs 0033 and 0036), that exposure control is performed (paragraph 0026), and that video images are sampled (paragraph 0026).).
	However, Engelbrecht et al. does not explicitly teach that each of the plurality of pixels comprises a plurality of sampling capacitors connected to a power supply terminal and a plurality of transistors connected between the plurality of sampling capacitors and a first sampling node.
	Milkov et al. similarly teaches an image sensor comprising at least one pixel (e.g. as shown in figures 1 and 3), wherein the pixel includes a photodiode (10) connected via a transfer transistor (transfer gate, Mtg) to a floating diffusion region (12, paragraph 0026), performing a first sampling operation corresponding to first illumination in at least one pixel (At least one pixel is shown in figures 1 and 3.  A high gain signal level (HG, i.e. corresponding to first illumination) is performed as detailed in paragraphs 0029, 0039, 0042 and 0057.), and performing a second sampling operation corresponding to second illumination in the at least one pixel (At least one pixel is shown in figures 1 and 3.  A low gain signal level (LG, i.e. corresponding to second illumination) is performed as detailed in paragraphs 0029, 0039, 0043 and 0057.).
	However, Milkov et al. additionally teaches that each pixel of the plurality of pixels comprises a plurality of sampling capacitors (Cs_hg and Cs_lg in figure 3) connected to a power supply terminal (“a constant potential such as ground”, paragraph 0057, see figures 1 and 3) and a plurality of transistors (sampling switches 50b and 50d, figure 3) connected between the plurality of sampling capacitors (Cs_hg and Cs_lg) and a first sampling node (read node, 40, see paragraph 0057).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of pixels taught by Engelbrecht et al. comprise a plurality of sampling capacitors and associated transistors connected to a power supply terminal and first node as taught by Milkov et al. for the benefit of enabling high dynamic range image capture in a global shutter mode (Milkov et al., paragraph 0001).
	However, the combination of Engelbrecht et al. and Milkov et al. does not explicitly teach an additional sampling capacitor is connected between the first sampling node and a second sampling node.
	Like Milkov et al., De Witt et al. teaches a pixel circuit (figure 2) with a sampling capacitor (132) connected to a first node (131), wherein the first node (131) is coupled to a source follower transistor (138, see figure 2, column 3, lines 43-60).
	However, De Witt et al. further teaches that an additional sampling capacitor (subtraction capacitor, 134) is connected between the first sampling node (131) and a second sampling node (135, see figure 2, column 3, lines 43-60).  De Witt et al. teaches that this additional sampling capacitor (134) makes the pixel capable of performing correlated double sampling in a single readout, which enables low noise high speed imaging (De Witt et al., column 6, lines 4-11 and column 4, lines 18-29).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of pixels taught by the combination of Engelbrecht et al. and Milkov et al. include an additional sampling capacitor connected in the manner taught by De Witt et al. for the benefit of enabling correlated double sampling to be performed in a single readout, which provides for low noise high speed imaging (De Witt et al., column 6, lines 4-11 and column 4, lines 18-29).
 
	Consider claim 12, and as applied to claim 11 above, Engelbrecht et al. does not explicitly teach that each of the pixels is configured to perform a conversion gain variation operation.
	However, Milkov et al. additionally teaches that the at least one pixel is configured to perform a conversion gain variation operation (i.e. due to the inclusion of low-gain select transistor (Mlg) and the capacitor element (Cint) shown in figure 1, paragraphs 0027, 0029, 0042 and 0043).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the pixels taught by Engelbrecht et al. be configured to perform a conversion gain variation operation as taught by Milkov et al. for the benefit of enabling a high contrast scene to be captured without clipping (Milkov et al., paragraph 0002).

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milkov et al. (US 2019/0327432) in view of De Witt et al. (US 8,987,646).

	Consider claim 17, Milkov et al. teaches:
	An operating method of an image sensor, the operating method comprising: 
	performing a first sampling operation corresponding to first illumination in at least one pixel (At least one pixel is shown in figures 1 and 3.  A high gain signal level (HG, i.e. corresponding to first illumination) is performed as detailed in paragraphs 0029, 0039, 0042 and 0057.), wherein each pixel of the at least one pixel comprises a plurality of sampling capacitors (Cs_hg and Cs_lg in figure 3) connected to a power supply terminal (“a constant potential such as ground”, paragraph 0057, see figures 1 and 3), a plurality of transistors (sampling switches 50b and 50d, figure 3) connected between a plurality of sampling capacitors (Cs_hg and Cs_lg) and a first sampling node (read node, 40, see paragraph 0057).
	performing a second sampling operation corresponding to second illumination in the at least one pixel (At least one pixel is shown in figures 1 and 3.  A low gain signal level (LG, i.e. corresponding to second illumination) is performed as detailed in paragraphs 0029, 0039, 0043 and 0057.);
	and outputting a first pixel voltage corresponding to the first sampling operation, or outputting a second pixel voltage corresponding to the second sampling operation, in the at least one pixel (HG and LG signal levels are read out sequentially, as detailed in paragraph 0059 and shown in figure 5.).
	However, the Milkov et al. does not explicitly teach an additional sampling capacitor is connected between the first sampling node and a second sampling node.
	Like Milkov et al., De Witt et al. teaches a pixel circuit (figure 2) with a sampling capacitor (132) connected to a first node (131), wherein the first node (131) is coupled to a source follower transistor (138, see figure 2, column 3, lines 43-60).
	However, De Witt et al. further teaches that an additional sampling capacitor (subtraction capacitor, 134) is connected between the first sampling node (131) and a second sampling node (135, see figure 2, column 3, lines 43-60).  De Witt et al. teaches that this additional sampling capacitor (134) makes the pixel capable of performing correlated double sampling in a single readout, which enables low noise high speed imaging (De Witt et al., column 6, lines 4-11 and column 4, lines 18-29).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of pixels taught by Milkov et al. include an additional sampling capacitor connected in the manner taught by De Witt et al. for the benefit of enabling correlated double sampling to be performed in a single readout, which provides for low noise high speed imaging (De Witt et al., column 6, lines 4-11 and column 4, lines 18-29).

	Consider claim 18, and as applied to claim 17 above, Milkov et al. further teaches that the at least one pixel is configured to perform dual-conversion gain (i.e. due to the inclusion of low-gain select transistor (Mlg) and the capacitor element (Cint) shown in figure 1, paragraphs 0027, 0029, 0042 and 0043).

	Consider claim 20, and as applied to claim 17 above, Milkov et al. further teaches storing overflowed charges corresponding to the first illumination in a capacitor of the plurality of sampling capacitors (i.e. in capacitor element (CS_lg) shown in figure 1, paragraphs 0027, 0039, 0043 and 0057).

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Meynants et al. (US 2009/0256060) teaches (see figure 6) a pixel including two readout capacitors (Cr, Cs) connected to a first node via respective transistors (SR, SS), wherein the first node is connected to a subsequent node via an additional capacitor (Cclamp).
Walschap et al. (US 2010/0079632) teaches a pixel (figure 8) including a sampling capacitor (C1) and an additional capacitor (C2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696